                       Case 3:18-cv-01930-SI Document 91 Filed 04/30/19 Page 1 of 2
: William X Nietzche
: Julie Metcalf Kinney
: c/o 4406 N Mississippi Avenue , I


: Portland, Oregon [97217]       !
, 503-2R7-6494                   , IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGOijLED30 APR ,1916:24USDC·ORP .
                                             PORTLAND DIVISION




           William X Nietzche (solely as trustee for
           KRME International Trust),
           Et al.,
                                                                                 3:18-CV-01930-SI
                           Plaintiff/Petitioner,                                        Case No.
                                                                 PLAINTIFF'S MOTION FOR
                                                                 DEFAULT JUDGMENT AGAINST
                                                                 BARRISTER SUPPORT SERVICES
                                                                 (PURSUANT TO FRCP RULE 55)
           v.
           FREEDOM MORTGAGE CORPORATION (FMC),
           Et al.,
                           Defendant(s)/Respondent(s)


                               PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT
                   Plaintiff William and Julie Kinney ("The Kinney's"), by and through Plaintiff/trustee
           William X Nietzche, hereby moves this Court of Record to enter an order for Default Judgment
           against defendant Barrister Support Services, stating in support:
                1. On April 5, 2019, defendant Barrister Support Services received a copy of plaintiffs First
                     Amended Verified Complaint.

                2. Defendant Barrister Support Services had 21 days to file a response to the summons and
                   Verified Complaint.

                3. As of this date defendant Barrister Support Services has failed to file any response to the
                   original summons and Verified Complaint filed November 5, 2018.

                4. As of this date defendant Barrister Support Services has failed to file any response to the
                   First Amended Verified Complaint filed April 2, 2019.


                      PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST BSS - Page 1 ofl
         Case 3:18-cv-01930-SI          Document 91          Filed 04/30/19         Page 2 of 2




   5. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiff's summons and Verified Complaint served upon defendant Barrister
      Support Services.

   6. The Return of Service affidavit signed by Darnell Tellis is in the file showing date of
      service of plaintiffs First Amended Verified Complaint upon defendant Barrister Support
      Services.

   7. The interest of justice and of the orderly administration of this court should result in entry
      of Default Judgment against defendant Barrister Support Services forthwith.
       WHEREFORE, Plaintiffs move this Honorable Court of Record to enter an order for
Default Judgment against defendant Barrister Support Services.


   RESPECTFULLY DATED this             1u       day of April, 2019.


                      By~~U...VJ.~" '1U~IS---t~~~
                      Julie
                      Ins




                      By< ?f),a ~~
                      William X Nietzche, as trustee for KRME International Trust
                      In Solo Proprio, In Proper Persona,
                      Sui Heredes, Sui Juris [Prose]




       PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT AGAINST BSS - Page 2 of2
